UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4636


SOUTH CAROLINA,

                  Plaintiff - Appellee,

             v.

SAKIMA IBAN SALIH EL BEY, We the people preamble Citizen of
the United States Government National of the United States,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:08-cr-00519-JFA-1)


Submitted:    October 30, 2008              Decided:   November 20, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sakima Iban Salih El Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sakima Iban Salih El Bey appeals the district court’s

order remanding his case to the state court from which it was

removed.   Generally, “[a]n order remanding a case to the State

court from which it was removed is not reviewable on appeal or

otherwise.”   28 U.S.C. § 1447(d) (2006).            Although this section

could be read expansively to apply to all remand orders, the

Supreme Court has held that it must be read in conjunction with

28 U.S.C. § 1447(c) (2006).      Quackenbush v. Allstate Ins. Co.,

517 U.S. 706, 711-12 (1996).

           In sua sponte remanding El Bey’s case to state court,

the   district   court   found       that    there     was    no   legitimate

jurisdictional   basis   for   the    removal    of     his   pending   state

criminal case to federal court.             Because the remand order is

based on a lack of subject matter jurisdiction, it falls within

the scope of § 1447(c) and is therefore not reviewable.                   See

§ 1447(c) (“If at any time before final judgment it appears that

the district court lacks subject matter jurisdiction, the case

shall be remanded.”); Ellenburg v. Spartan Motors Chassis, Inc.,

519 F.3d 192, 196 (4th Cir. 2008) (holding that a remand order

based on lack of subject matter jurisdiction, whether sua sponte

or not, falls under § 1447(c) and is not reviewable).

           Accordingly, we deny El Bey’s motion to proceed in

forma pauperis and dismiss the appeal.               We dispense with oral

                                      2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3